Civil action to recover damages for an alleged negligent injury resulting from the explosion of low quality of gas and defective equipment *Page 344 
installed by the defendant in the kitchen stove of the "New Hotel Lexington," Lexington, N.C.
In apt time, the defendant moved (1) to strike certain portions of the complaint as being "irrelevant, redundant and unnecessarily repetitious," and (2) to make the complaint more definite and certain.
Both motions were allowed in part and denied in part, from which rulings the plaintiff and defendant each in apt time, "objected and excepted to the rulings adverse to their respective contentions, all set forth in said judgment," and each gave notice of appeal.
Apparently, both appellants are relying on the same assignment of error as only one appears on the record. It points out no particular ruling to which the parties object. Hence, the only question presented is whether error appears on the face of the record. We find none. Terry v. Ice  Coal Co., ante, 103; Parker v. Duke University,230 N.C. 656, 55 S.E.2d 189.
The judgment will be affirmed on both appeals.
Affirmed.